I do not think any actionable negligence was established. A meat grinder is a common household utensil. Every one knows that a meat grinder will cut fingers poked in it, and housewives do not have to be warned of that fact. Want of warning to plaintiff to keep his fingers out of the machine was not negligence. The grinder was of standard make. Was it negligence not to provide a suitable stick to press down the meat in the hopper? In O'Connor v. Webber, 239 N.Y. 191
(146 N.E. 200, 36 A.L.R. 1473), too short a stick was provided, the auger flipped it and let the hand of a 14-year old boy operator fall into the hopper and the revolving screw cut off his fingers. The grinder described in that case tallies with the grinder in the case at bar. The court held there was no negligence and no liability. If there was no negligence in not furnishing a suitable stick, there certainly was no negligence in not furnishing any stick.
I am not impressed by the theory that an air pocket formed in meat the consistency of "soft ice cream," and when plaintiff pressed upon the top the mass suddenly fell and let his fingers reach the auger. No one knows whether the accident happened in that way, and I think there should be something of more probative force than a mere theory.
The judgment for the defendant is affirmed, with costs against plaintiff.
BUTZEL, C.J., and POTTER and SHARPE, JJ., concurred with WIEST, J. *Page 208